United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Elk Grove Village, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0900
Issued: October 28, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 26, 2019 appellant filed a timely appeal from a December 18, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case. 2
ISSUE
The issue is whether appellant has met her burden of proof to establish total disability for
the period February 14 to March 23, 2018 causally related to her accepted employment injuries.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

FACTUAL HISTORY
On April 17, 2013 appellant, then a 48-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging a neck injury due to working an excessive number hours. She
indicated that she first became aware of her claimed injury on July 31, 2012 and first realized its
relation to her federal employment on March 15, 2013.
Appellant stopped work on
3
March 20, 2013.
OWCP initially accepted appellant’s occupational disease claim for cervicalgia and
subsequently expanded the accepted conditions to include aggravation of spinal stenosis in the
cervical region and cervical radiculopathy of the left arm.
In an August 29, 2015 duty status report (Form CA-17), Dr. Robert J. Strugala, a Boardcertified orthopedic surgeon, indicated that appellant could work for five hours per day with
restrictions including lifting, pushing, and pulling no more than 10 pounds.
On October 2, 2015 appellant returned to modified-duty work for five hours per day and
OWCP paid her wage-loss compensation for three hours per day due to the partial disability
causally related to her accepted occupational employment injuries.
In an April 1, 2016 Form CA-17, Dr. Strugala indicated that appellant could continue
working for five hours per day with restrictions including lifting, pushing, and pulling no more
than 10 pounds.
On August 9, 2016 appellant filed a traumatic injury claim (Form CA-1) alleging that she
sustained a neck injury on that date while exiting through the rear door of her postal vehicle and
closing the rear door in the performance of duty.4 She stopped work on August 10, 2016 and
returned to work on August 15, 2016 in a modified-duty position for five hours per day. OWCP
initially accepted that appellant sustained a neck strain on August 9, 2016 and it later expanded
the accepted conditions in the claim to include lumbar sprain and strain of muscle, fascia, and
tendon at the neck level. It administratively combined the files for OWCP File Nos. xxxxxx719
and xxxxxx843 and designated OWCP File No. xxxxxx719 as the master file.
After a period of total disability, appellant returned on October 10, 2017 working as a
modified city carrier for five hours per day. The position required driving for up to two hours per
day, delivering business mail for up to two hours per day, and pushing/pulling up to 10 pounds.
OWCP continued to pay appellant wage-loss compensation for three hours per day.

3

OWCP assigned this claim OWCP File No. xxxxxx843. Appellant previously filed a claim under a separate file
number, OWCP File No. xxxxxx223, which OWCP accepted for closed lumbar vertebrae fracture (without spinal cord
injury) and cervical sprain due to a June 27, 2011 motor vehicle accident. She stopped work after the accident and
returned to her regular duty on a full-time basis on January 27, 2012.
4

OWCP assigned the claim OWCP File No. xxxxxx719.

2

Appellant completely stopped work on February 14, 2018. In connection with her accepted
occupational disease claim, she filed a claim for compensation (Forms CA-7) alleging total
disability for the period February 14 to March 23, 2018.5
In a February 23, 2018 development letter, OWCP requested that appellant submit medical
evidence in support of her claim for wage-loss compensation for the period from February 14 to
March 23, 2018.
Appellant submitted a February 1, 2018 report from Dr. Strugala who indicated that, prior
to August 9, 2016, appellant had been under work restrictions for employment-related cervical
injuries which included aggravation of cervical spinal stenosis. Dr. Strugala opined that appellant
had recovered from the effects of her August 9, 2016 employment injury, but found that, due to
her earlier occupational injuries, she still required the same restrictions that she worked under prior
to August 9, 2016. He indicated that appellant’s cervical condition was in a stable state and noted
that no specific further intervention was planned. In a February 1, 2018 Form CA-17, Dr. Strugala
advised that appellant could work for five hours per day with restrictions including lifting, pushing,
and pulling no more than 10 pounds.
In a February 16, 2018, 2018 Form CA-17, Dr. Strugala advised that appellant had clinical
findings of neck/arm pain and opined that she could not perform any work. 6 In a separate
February 16, 2018 form report, he diagnosed spinal stenosis of the cervical region and indicated
that appellant could not return to work.7
In a March 19, 2018 development letter, OWCP requested that appellant submit additional
medical evidence in support of her claim for wage-loss compensation for the period February 14
to March 23, 2018.
Appellant submitted March 23 and April 20, 2018 Forms CA-17 in which Dr. Strugala
indicated that appellant could work for five hours per day with restrictions including lifting,
pushing, and pulling no more than 10 pounds. 8
By decision dated May 22, 2018, OWCP denied appellant’s claim for total disability for
the period February 14 to March 23, 2018.9 It determined that she had not submitted medical

5
The case record reflects that, after March 23, 2018, appellant returned to her modified-duty job for five hours per
day.
6

Dr. Strugala provided the notation, “Off work permanent, further workup.”

7

Appellant also submitted a February 23, 2018 examination report which was electronically signed by a
transcriptionist with the initials, L.A.M.
8

Appellant also submitted March 23, 27, and April 3, 2018 examination reports which were electronically signed
by a transcriptionist with the initials, L.A.M., as well as an April 27, 2018 examination report which was electronically
signed by a transcriptionist with the initials, D.M.G.
9
OWCP indicated that the May 22, 2018 decision was an amended version of a May 10, 2018 decision in the case
record.

3

evidence sufficient to establish total disability for the period February 14 to March 23, 2018
causally related to her accepted employment injuries.
On June 5, 2018 appellant requested a hearing with a representative of OWCP’s Branch of
Hearings and Review.
Appellant subsequently submitted the findings of March 20, 2018 electromyogram and
nerve conduction velocity (EMG/NCV) testing of the upper extremities which contained an
impression of mild right median nerve mononeuropathy suggestive of carpal tunnel syndrome.
There was no evidence of left upper extremity peripheral neuropathy or left-sided cervical spine
radiculopathy.10
During the hearing held on November 5, 2018, appellant testified that she had symptoms
in her neck and both upper extremities. After the hearing, appellant submitted a November 9, 2018
Form CA-17 in which Dr. Strugala indicated that she could work for five hours per day with
restrictions including lifting, pushing, and pulling no more than 10 pounds.
By decision dated December 18, 2018, OWCP’s hearing representative affirmed the
May 22, 2018 decision. She noted that appellant did not submit medical evidence sufficient to
establish total disability for the period February 14 to March 23, 2018. The hearing representative
indicated that medical evidence of record suggested that appellant had developed right carpal
tunnel syndrome, but she noted that appellant’s claim had not been accepted for employmentrelated carpal tunnel syndrome and advised her that she might wish to file a claim for such a
condition.11
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged, and
that any disability and/or specific condition for which compensation is claimed are causally related
to the employment injury. 12 In general the term disability under FECA means incapacity because
of injury in employment to earn the wages which the employee was receiving at the time of such
injury.13 This meaning, for brevity, is expressed as disability for work.14

10

Appellant also submitted May 31, June 6, and November 13, 2018 examination reports which were electronically
signed by a transcriptionist with the initials, D.M.G.
11
OWCP’s hearing representative indicated that appellant would still be entitled to receive wage-loss compensation
for three hours per day due to the partial disability causally related to her accepted employment injuries.
12

S.W., Docket No. 18-1529 (issued April 19, 2019); J.F., Docket No. 09-1061 (issued November 17, 2009).

13

See 20 C.F.R. § 10.5(f).

14
See S.W., supra note 12. See also A.M., Docket No. 09-1895 (issued April 23, 2010); Roberta L. Kaaumoana,
54 ECAB 150 (2002).

4

The medical evidence required to establish a causal relationship between a claimed period
of disability and an employment injury is rationalized medical opinion evidence. The opinion of
the physician must be based on a complete factual and medical background of the claimant, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant. 15
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish total disability
for the period February 14 to March 23, 2018 causally related to her accepted employment injuries.
Appellant submitted a February 16, 2018, 2018 Form CA-17 in which Dr. Strugala advised
that appellant had clinical findings of neck/arm pain and opined that she could not perform any
work. In a separate February 16, 2018 form report, Dr. Strugala diagnosed cervical spinal stenosis
and indicated that appellant could not return to work. Although he suggested that she had total
disability due to an employment-related condition,16 he had not provided an explanation for this
opinion. Dr. Strugala failed to explain how findings on examination and diagnostic testing
supported his conclusion that appellant could not perform the part-time modified position she held
prior to stopping work on February 14, 2018.17 The Board has held that a medical report is of
limited probative value on the issue of causal relationship if it contains a conclusion regarding causal
relationship which is unsupported by medical rationale. 18 Therefore, these reports are insufficient to
establish appellant’s claim.
The Board notes that the case record contains medical evidence which suggests that
appellant developed right carpal tunnel syndrome by March 2018. However, this condition has
not been accepted as employment related and the case record does not otherwise contain a
rationalized medical report sufficient to establish the existence of disabling employment-related
carpal tunnel syndrome. 19
Appellant also submitted several examination reports, dated between February 23 and
November 13, 2018, but these reports do not constitute medical evidence because they were not
signed by a physician within the meaning of FECA. The Board has held that a medical report may
not be considered as probative medical evidence if there is no indication that the person completing
15

E.J., Docket No. 09-1481 (issued February 19, 2010).

16

The Board notes that OWCP had accepted that appellant had sustained aggravation of cervical spinal stenosis.

17

Appellant performed modified work for five hours per day and she received wage-loss compensation for the
remaining three hours of the workday. She submitted March 23, April 20, and November 9, 2018 Forms CA-17 in
which Dr. Strugala indicated that she could work for five hours per day with restrictions including lifting, pushing,
and pulling no more than 10 pounds. These reports do not show that appellant was totally disabled for the claimed
period.
18

Y.D., Docket No. 16-1896 (issued February 10, 2017); C.M., Docket No. 14-0088 (issued April 18, 2014).

19
See F.S., Docket No. 15-1052 (issued July 17, 2015) (finding that the medical evidence required to establish
causal relationship is rationalized medical opinion evidence).

5

the report qualifies as a physician as defined in 5 U.S.C. § 8101(2) and reports lacking proper
identification do not constitute probative medical evidence. 20
As the medical evidence of record does not contain a rationalized medical opinion
establishing causal relationship between appellant’s accepted employment injuries and the claimed
period of total disability from February 14 to March 23, 2018, the Board finds that appellant has not
met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish total disability
for the period February 14 to March 23, 2018 causally related to her accepted employment injuries.
ORDER
IT IS HEREBY ORDERED THAT the December 18, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 28, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

20

C.B., Docket No. 09-2027 (issued May 12, 2010).

6

